EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Risto Pribisich (Reg. No. 55,859) on February 26, 2021.

The application has been amended as follows: 
Specification:
Paragraph [0031], “photographs” has been changed to --figures--.
Paragraph [0086], “photographs” has been changed to --figures--.

Claims:
	Claim 1, lines 24-25, “wherein, the insert is arranged to be positioned within the enclosure interior so that when the insert is positioned within the enclosure interior:” has been changed to --wherein the insert is positioned entirely within the enclosure interior and the plurality of deformable frame members of the personal enclosure such that:--.

	2. (New)	The personal enclosure system of claim 1, wherein:
the front enclosure wall is generally parallel to the back enclosure wall;
the first side enclosure wall is generally parallel to the second side enclosure wall; and
when the insert is in the in the upright configuration:
	the front insert wall is generally parallel to the back insert wall; and
	the first side insert wall is generally parallel to the second side insert wall. 

3. (New)	The personal enclosure system of claim 1, wherein the personal enclosure is a tapered personal enclosure.
4. (New)	The personal enclosure system of claim 3, wherein the insert is a tapered insert. 
5. (New)	The personal enclosure system of claim 1, wherein the front insert wall, the back insert wall, the first side insert wall, and the second side insert wall are constructed of a mesh material.
6. (New)	The personal enclosure system of claim 1, wherein the insert further comprises:
	a top insert wall; and 
	a bottom insert wall. 
7. (New)	The personal enclosure system of claim 1, further comprising a removeable roof. 

9. (New)	The personal enclosure system of claim 8, wherein the insert includes a window in at least the first side insert wall or the second side insert wall. 
10. (New)	The personal enclosure system of claim 1, wherein the personal enclosure includes a vent in the back enclosure wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636